The opinion-of the court was delivered by
Bermudez, C. J.
The plaintiff claims that its property is exempt from taxation and that the defendant should be enjoined from collecting any taxes from it. There was judgment accordingly, and the defendants have .appealed.
The corporation was chartered in 1853, to construct a railroad opposite Baton Bouge, from the Mississippi to terminate at a central point on the Bayou Grosse Téte.
The charter provides, section 2, “that the capital stock of said company and other appurtenances shall be exempted from taxation for ten years, after the completion of the road.” Act 271 of 1853, p. 243.
The evidence shows that the road has never been completed.
Had it been so, the exemption would have become operative from the time of completion, and would have continued for ten years.
Exemptions from taxation must be strictly construed. Cooley on Tax, 146; Burroughs 132.
To grant the relief sought would be to interpolate in the law relied upon, words which, in legislative contemplation, were not to form part of it, and thus to extend the immunity to the very creation of the corporation, before the beginning of any work, when it is manifest that the initial point for exemption was to spring into existence only after the completion of the road. That we cannot do.
*624We do not think that this is a case in which we can allow damages on dissolution of the writ.
It is, therefore, ordered and decreed that the judgment of the lower court be reversed; and it is now ordered and decreed that the injunction herein issued be dissolved, and that the demand of plaintiff be rejected with costs in both courts.
Rehearing refused.